Exhibit 10.2

Form of Executive Officer Bonus Plan – FY 2007

Assumptions:

 

Focus      Operating Income weighted 50%, Revenue weighted 50%, 66% of overall
bonus opportunity Payment      Quarterly Opportunity      100% of Base Salary
Quarterly Minimums      Break even, 80% of revenue plan Board Discretion     
This bonus table is for guideline purposes only—actual amounts may vary
Executive      [Name]

 

% Revenue

   Operating Income        Break Even     Above 80%     Above 90%     100%    
Above 100%     Above 110%     Above 120%  

Under 80%

   10 %   16 %   22 %   34 %   40 %   52 %   64 %

80%

   14 %   20 %   26 %   38 %   44 %   56 %   68 %

85%

   18 %   24 %   30 %   42 %   48 %   60 %   72 %

90%

   22 %   28 %   34 %   46 %   52 %   64 %   76 %

95%

   26 %   32 %   38 %   50 %   56 %   68 %   80 %

100%

   30 %   36 %   42 %   54 %   60 %   72 %   84 %

110%

   38 %   44 %   50 %   62 %   68 %   80 %   92 %

125%

   46 %   52 %   58 %   70 %   76 %   88 %   100 %

In addition to the above table, 34% of overall quarterly bonus opportunity will
be earned based on achievement of key management objectives established at the
beginning of the fiscal year.

The Board may in its discretion award bonuses on a quarterly or annual basis
based on operating performance, corporate events or other circumstances which in
the Compensation Committee's discretion is warranted.